Name: Commission Regulation (EEC) No 1632/77 of 20 July 1977 supplementing Regulation (EEC) No 1799/76 laying down detailed rules for the application of special measures in respect of linseed
 Type: Regulation
 Subject Matter: plant product;  agricultural policy
 Date Published: nan

 21 . 7. 77 Official Journal of the European Communities No L 181 /31 COMMISSION REGULATION (EEC) No 1632/77 of 20 July 1977 supplementing Regulation (EEC) No 1799/76 laying down detailed rules for the application of special measures in respect of linseed HAS ADOPTED THIS REGULATION : Article 1 An Article 2a as follows is inserted in Regulation (EEC) No 1799/76 : ' Article2a 1 . For the purposes of this Regulation, "indica ­ tive yield" means the yield of flax seed fixed during a particular marketing year, in respect of one or more homogeneous production zones. 2. In fixing that yield, account shall be taken, in respect of each type of flax referred to in Article 7a and 10a, of the yields which are representative of the general trend revealed by sampling carried out by the producer Member States . The sampling shall be made, in respect of each of those types of flax, on a representative percentage of the areas under flax, having regard to the geogra ­ phical distribution of those areas. 3 . One or more homogeneous production zones shall be established each year after the fibre flax and seed flax harvest by reference to the factors influencing production conditions, and on the basis in particular of those regions which are repre ­ sentative as regards the area harvested in respect of each crop.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 569/76 of 15 March 1976 laying down special measures for linseed (*), and in particular Articles 2 (4) and 3 thereof, Whereas detailed rules for the application of the aforesaid Regulation were laid down by Regulation (EEC) No 1799/76 of 22 July 1976 laying down detailed rules for the application of special measures in respect of linseed (2) ; Whereas, under Article 2(2) of Regulation (EEC) No 569/76, the subsidy is granted for a production figure obtained by applying to the areas sown and harvested an indicative yield, which may be differentiated, taking into account the characteristics of the flax produced and the yield ascertained in the major production areas in the Community ; Whereas, in order to ensure the proper functioning of the subsidy arrangements, the criteria for ascertaining the indicative yield should be determined, and provi ­ sion should in particular be made for the differentia ­ tion of such yield by reference to the characteristics of the different types of flax and the conditions in which they are produced ; Whereas, in view of the geographical distribution of fibre flax and seed flax production in the Community, provisions should be made for determining one or more homogeneous production zones in respect of each of those two types of flax ; Whereas, in order to ensure the correct functioning of the subsidy arrangements, provision should be made for certain additional information to be supplied in the harvest declaration ; Whereas in these circumstances Regulation (EEC) No 1 799/76 must be supplemented accordingly ; Whereas the Management Committee for Oils and Fats has not delivered an opinion within the time limit set by its Chairman, Article 2 In Chapter III of Regulation (EEC) No 1799/76, an Article 7a as follows is inserted : Article 7a For seed flax there shall be fixed each year an indi ­ cative yield in respect of each of the areas referred to in Article 2a.' Article 3 ( ») OJ No L 67, 15 . 3 . 1976, p . 29 . (2) OJ No L 201 , 27 . 7 . 1976, p . 14 . In Chapter IV of Regulation (EEC) No 1799/76, an Article 10a as follows is inserted : No L 181 /32 Official Journal of the European Communities 21 . 7. 77 'Article 10a 1 . For fibre flax, there shall be fixed each year in respect of each of the areas referred to in Article 2a an indicative yield for flax harvested retted but not deseeded and for flax harvested otherwise than retted but not deseeded . 2. For the purposes of this Regulation, flax harv ­ ested retted but not deseeded means fibre flax which : (a) after putting has been spread out in the field for a period exceeding that required for drying ; and (b) shows at least two of the following characteris ­ tics :  dark brown or black colouring,  easily detachable seed capsules,  easier removal of fibres than in the case of flax harvested after drying, and (c) has not at the time of harvesting been subjected to any deseeding process.' Article 4 Paragraphs 1 and 2 of Article 11 of Regulation (EEC) No 1799/76 are amended to read as follows : ' 1 . Every grower of fibre flax shall after harvesting the flax but not later than 31 October of each year submit a crop declaration . 2. This declaration shall contain : (a) the surname, forename(s), address and signature of the grower ; (b) particulars of the areas harvested, in hectares and ares, with separate figures for  the areas harvested retted but not deseeded,  the areas of flax harvested otherwise than retted but not deseeded ; (c) the reference number of the declaration of areas sown ; (d) particulars of the place of storage of the flax straw, or, if it has been sold and delivered, the surname, forename(s) and address of the purchaser, together with particulars of the quantities delivered, and, in the case of deseeded flax, the quantities of seed harvested and the place of storage of this seed, or, if it has been sold and delivered, the surname, fore ­ name^) and address of the purchaser, together with particulars of the quantities delivered ; (e) where appropriate, a statement that the flax has been subjected to the controls applying to certi ­ fied seeds.' Article 5 A paragraph 3 as follows is inserted in Article 14 of Regulation (EEC) No 1799/76 : '3 . As regards fibre flax, the checks shall in particular be made with a view to verifying the information referred to in Article 1 1 (2) (b). However, in the case of fibre flax produced in Belgium and in the Netherlands, such checks shall be made only on declarations in which the statement referred to in Article 1 1 (2) (e) does not appear.' Article 6 Article 17(1 ) of Regulation (EEC) No 1799/76 is amended to read as follows : * 1 . Producer Member States shall before 31 December of each year inform the Commission of the areas of flax harvested, giving separate particu ­ lars for each of the types of flax referred to in Arti ­ cles 7a and 10a, of the quantities of seed as referred to in the fourth indent of Article 9 (2) and in Article 1 1 (2) (d), and of the results of each of the samplings as provided for in Article 2a.' Article 7 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 July 1977. For the Commission Finn GUNDELACH Vice-President